Exhibit 10.4

AMENDMENT NO. 2

TO THE

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

USWS HOLDINGS LLC

This AMENDMENT NO. 2 (this “Amendment”) to the Amended and Restated Limited
Liability Company Agreement of USWS Holdings LLC, a Delaware limited liability
company (the “Company”), is made effective as of April 1, 2020 (the “Amendment
Date”).

WHEREAS, reference is made herein to that certain Amended and Restated Limited
Liability Company Agreement of the Company dated November 9, 2018, as amended by
Amendment No. 1 thereto dated May 24, 2019 (collectively, the “LLC Agreement”).
Capitalized terms used herein but not otherwise defined have the respective
meanings set forth in the LLC Agreement;

WHEREAS, U.S. Well Services, Inc., a Delaware corporation (“PubCo”), has entered
into a purchase agreement with the purchasers named therein, providing for the
issuance and sale of Series B Redeemable Convertible Preferred Stock of PubCo
(the “PubCo Preferred Stock Issuance”);

WHEREAS, U.S. Well Services, LLC (“OpCo”) has entered into a second amendment to
the senior secured term loan credit agreement between OpCo, the guarantors party
thereto, the lenders party thereto (the “Lenders”), and CLMG CORP., as
administrative agent and term loan collateral agent, providing for the delivery
of 5,529,622 shares of Class A Stock and 1,050 shares of Series B Redeemable
Convertible Preferred Stock of PubCo (collectively, the “Extension Fee Stock”)
to the Lenders (collectively, the “Extension Fee Stock Issuance”);

WHEREAS, in connection with the PubCo Preferred Stock Issuance, the Company will
issue 21,000 Series B Preferred Units (as defined below) to PubCo in
consideration for the capital contribution made or deemed to have been made by
PubCo of the net proceeds of the PubCo Preferred Stock Issuance to the Company;

WHEREAS, in connection with the Extension Fee Stock Issuance, the Company will
issue 5,529,622 Common Units and 1,050 Series B Preferred Units to PubCo in
consideration for the capital contribution made or deemed to have been made by
PubCo of the Extension Fee Stock to the Company, for further contribution by the
Company to OpCo and delivery by OpCo to the Lenders; and

WHEREAS, the Manager has determined that it is advisable and in the best
interests of the Company to amend the LLC Agreement as set forth herein and in
accordance with Sections 3.5 and 11.1 of the LLC Agreement to give effect to the
issuance of Series B Preferred Units in connection with both the PubCo Preferred
Stock Issuance and the Extension Fee Stock Issuance as described above
(collectively, the “Preferred Units Issuance”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Manager hereto
agree as follows:



--------------------------------------------------------------------------------

Section 1.    Amendment. The LLC Agreement is hereby amended as follows:

(a)    Clause (b)(iv) of the definition of “Gross Asset Value” in Section 1.1 to
the LLC Agreement is hereby amended and restated in its entirety as follows:

“(iv)    the acquisition of an interest in the Company by any new or existing
Member upon the exercise of a noncompensatory option (including the conversion
of a Preferred Unit) in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(s); or”

(b)    The definition of “Certificate of Designations” in Section 1.1 is amended
and restated in its entirety as follows:

“Series A Certificate of Designations” means the Certificate of Designations of
PubCo, filed with the Delaware Secretary of State on May 24, 2019, as the same
may be amended, restated, modified or supplemented from time to time in
accordance with its terms.

(c)     Each of the following definitions in Section 1.1 is amended and restated
in its entirety as follows:

“Series A Preferred Stock” means the Series A Redeemable Convertible Preferred
Stock of PubCo, the rights and preferences of which are set forth in the Series
A Certificate of Designations.

“Series A Preferred Stock Liquidation Payment” means the amount to be paid by
PubCo pursuant to the Series A Certificate of Designations in respect of the
Series A Preferred Stock with respect to any liquidation, dissolution or winding
up of the affairs of PubCo, which, for the avoidance of doubt, includes any
applicable adjustment for the PIK Accrual.

“PIK Accrual” has the meaning given to such term in the Series A Certificate of
Designations or the Series B Certificate of Designations, as applicable.

(d)    The following definitions are added to Section 1.1 in the appropriate
alphabetical order:

“Preferred Unit” has the meaning given to such term in Section 3.8.

“Series B Certificate of Designations” means the Certificate of Designations of
PubCo, filed with the Delaware Secretary of State on March 31, 2020, as the same
may be amended, restated, modified or supplemented from time to time in
accordance with its terms.

“Series B Preferred Stock” means the Series B Redeemable Convertible Preferred
Stock of PubCo, the rights and preferences of which are set forth in the Series
B Certificate of Designations.

“Series B Preferred Unit” means a Unit having the rights and obligations
specified with respect to the Series B Preferred Units in this Amendment.

 

2



--------------------------------------------------------------------------------

“Series B Preferred Stock Liquidation Payment” means the amount to be paid by
PubCo pursuant to the Series B Certificate of Designations in respect of the
Series B Preferred Stock with respect to any liquidation, dissolution or winding
up of the affairs of PubCo, which, for the avoidance of doubt, includes any
applicable adjustment for the PIK Accrual.

(e)    Section 3.8 of the LLC Agreement is amended and restated in its entirety
as follows:

“Section 3.8.    Rights of the Preferred Units. The Company intends that (x) the
rights, preferences and privileges of the Series A Preferred Units issued to
PubCo, subject to Section 5.2(a)(i), mirror the rights, preferences and
privileges of the Series A Preferred Stock issued by PubCo, and that at all
times the ratio between the number of outstanding Series A Preferred Units and
the number of outstanding shares of Series A Preferred Stock be maintained at
1:1, and (y) the rights, preferences and privileges of the Series B Preferred
Units issued to PubCo, subject to Section 5.2(a)(i), mirror the rights,
preferences and privileges of the Series B Preferred Stock issued by PubCo, and
that at all times the ratio between the number of outstanding Series B Preferred
Units and the number of outstanding shares of Series B Preferred Stock be
maintained at 1:1. Accordingly, the terms and provisions of this Section 3.8
shall be construed in accordance with such intent, and (x) to the extent there
is a conflict between the rights, preferences and privileges of the Series A
Preferred Units under this Amendment and the LLC Agreement and the rights,
preferences and privileges of the Series A Preferred Stock under the Series A
Certificate of Designations, the terms of the Series A Certificate of
Designations shall control, and (y) to the extent there is a conflict between
the rights, preferences and privileges of the Series B Preferred Units under
this Amendment and the LLC Agreement and the rights, preferences and privileges
of the Series B Preferred Stock under the Series B Certificate of Designations,
the terms of the Series B Certificate of Designations shall control. Subject to
the foregoing, the Series A Preferred Units and the Series B Preferred Units
(collectively, the “Preferred Units”) shall have the following rights,
preferences and privileges and shall be subject to the following duties and
obligations:

(a)    Dividends or Other Distributions.

(i)     Series A Preferred Units.

(A)     In the event PubCo declares a Series A Dividend (as defined in the
Series A Certificate of Designations), on or before the date such Series A
Dividend is to be paid, the Manager shall cause the Company to make a
distribution of cash to PubCo in respect of the Series A Preferred Units in an
amount equal to the amount to be paid by PubCo in respect of such Series A
Dividend, which distribution shall be, for the avoidance of doubt, in addition
to any amounts distributable to PubCo pursuant to Section 5.2(a)(i).

(B)    To the extent the holders of the Series A Preferred Stock are entitled to
participate in any dividends or distributions (whether in cash or other
property, but not including dividends or distributions of Class A Stock

 

3



--------------------------------------------------------------------------------

or other PubCo Equity Securities addressed in Section 3.8(a)(i)(C) to holders of
Class A Stock, the Manager shall cause the Company to make a distribution of
cash or other property, as applicable, to PubCo in respect of the Series A
Preferred Units in an amount and type equal to the amount to be paid by PubCo to
the holders of the Series A Preferred Stock, which distribution shall be in
addition to any amounts distributable to PubCo with respect to Series A
Preferred Units pursuant to Section 5.2(a)(i).

(C)    To the extent the holders of the Series A Preferred Stock are entitled to
participate in any dividends or distributions of Class A Stock or other PubCo
Equity Securities to holders of Class A Stock, consistent with Section 3.5(b),
the Manager shall cause the Company to issue to PubCo a number of Common Units
or such other Equity Security of the Company, as applicable, equal to the number
of shares of Class A Common Stock or other PubCo Equity Security, as applicable,
being issued by PubCo to the holders of the Series A Preferred Stock.

(ii)    Series B Preferred Units.

(A)     In the event PubCo declares a Series B Dividend (as defined in the
Series B Certificate of Designations), on or before the date such Series B
Dividend is to be paid, the Manager shall cause the Company to make a
distribution of cash to PubCo in respect of the Series B Preferred Units in an
amount equal to the amount to be paid by PubCo in respect of such Series B
Dividend, which distribution shall be, for the avoidance of doubt, in addition
to any amounts distributable to PubCo pursuant to Section 5.2(a)(i).

(B)    To the extent the holders of the Series B Preferred Stock are entitled to
participate in any dividends or distributions (whether in cash or other
property, but not including dividends or distributions of Class A Stock or other
PubCo Equity Securities addressed in Section 3.8(a)(ii)(C) to holders of Class A
Stock, the Manager shall cause the Company to make a distribution of cash or
other property, as applicable, to PubCo in respect of the Series B Preferred
Units in an amount and type equal to the amount to be paid by PubCo to the
holders of the Series B Preferred Stock, which distribution shall be in addition
to any amounts distributable to PubCo with respect to Series B Preferred Units
pursuant to Section 5.2(a)(i).

(C)    To the extent the holders of the Series B Preferred Stock are entitled to
participate in any dividends or distributions of Class A Stock or other PubCo
Equity Securities to holders of Class A Stock, consistent with Section 3.5(b),
the Manager shall cause the Company to issue to PubCo a number of Common Units
or such other Equity Security of the Company, as applicable, equal to the number
of shares of Class A Common Stock or other PubCo Equity Security, as applicable,
being issued by PubCo to the holders of the Series B Preferred Stock.

 

4



--------------------------------------------------------------------------------

(b)    Liquidation.

(i)    Series A Preferred Stock. In the event PubCo is to make a Series A
Preferred Stock Liquidation Payment in cash or other property (other than Equity
Securities of the Company), on or before the related date fixed for the
liquidation, dissolution or winding up of the affairs of PubCo, the Manager
shall cause the Company to make a distribution of cash or other property, as
applicable, to PubCo in respect of the Series A Preferred Units in an amount
equal to the amount to be paid by PubCo in respect of such Series A Preferred
Stock Liquidation Payment, which distribution shall be in addition to any
amounts distributable to PubCo with respect to Series A Preferred Units pursuant
to Section 5.2(a)(i), and/or Section 10.3.

(ii)    Series B Preferred Stock. In the event PubCo is to make a Series B
Preferred Stock Liquidation Payment in cash or other property (other than Equity
Securities of the Company), on or before the related date fixed for the
liquidation, dissolution or winding up of the affairs of PubCo, the Manager
shall cause the Company to make a distribution of cash or other property, as
applicable, to PubCo in respect of the Series B Preferred Units in an amount
equal to the amount to be paid by PubCo in respect of such Series B Preferred
Stock Liquidation Payment, which distribution shall be in addition to any
amounts distributable to PubCo with respect to Series B Preferred Units pursuant
to Section 5.2(a)(i), and/or Section 10.3.

(c)    Conversion.

(i)     Series A Preferred Stock. Consistent with Section 3.5(b) and (c), each
time that a share of Series A Preferred Stock is converted into one or more
shares of Class A Stock, an equal number of Series A Preferred Units shall
automatically be cancelled in exchange for (without any further action of the
Company or PubCo) (i) if PubCo does not elect Net Share Settlement (as defined
in the Series A Certificate of Designations), the issuance to PubCo of a number
of Common Units at the same conversion ratio as applied to the conversion of the
Series A Preferred Stock into Class A Stock and (ii) if PubCo elects Net Share
Settlement, the issuance to PubCo of a number of Common Units equal to the
number of shares of Class A Stock being issued by PubCo to the holders of the
Series A Preferred Stock and the distribution to PubCo by the Company of an
amount of cash equal to the amount to be paid by PubCo to the holders of the
Series A Preferred Stock.

(ii)     Series B Preferred Stock. Consistent with Section 3.5(b) and (c), each
time that a share of Series B Preferred Stock is converted into one or more
shares of Class A Stock, an equal number of Series B Preferred Units shall
automatically be cancelled in exchange for (without any further action of the
Company or PubCo) the issuance to PubCo of a number of Common Units at the same
conversion ratio as applied to the conversion of the Series B Preferred Stock
into Class A Stock.

 

5



--------------------------------------------------------------------------------

(d)    Redemption.

(i)     Series A Preferred Stock. Consistent with Section 3.5(b) and (c), each
time that PubCo redeems a share of Series A Preferred Stock pursuant to
Section 8 of the Series A Certificate of Designations, the Company shall redeem
an equal number of Series A Preferred Units from PubCo in exchange for the same
consideration that is to be paid by PubCo in the redemption of the Series A
Preferred Stock, which shall be in addition to any amounts distributable to
PubCo with respect to Series A Preferred Units pursuant to Section 5.2(a)(i).

(ii)     Series B Preferred Stock. Consistent with Section 3.5(b) and (c), each
time that PubCo redeems a share of Series B Preferred Stock pursuant to
Section 8 of the Series B Certificate of Designations, the Company shall redeem
an equal number of Series B Preferred Units from PubCo in exchange for the same
consideration that is to be paid by PubCo in the redemption of the Series B
Preferred Stock, which shall be in addition to any amounts distributable to
PubCo with respect to Series B Preferred Units pursuant to Section 5.2(a)(i).

(e)    Voting. Except as otherwise required by the Act or other applicable law
or in Section 11.1, holders of Preferred Units shall not be entitled to any vote
on matters submitted to the Members for approval. Notwithstanding the foregoing,
(i) the affirmative vote of the holders of a majority of the outstanding Series
A Preferred Units, voting separately as a class based upon one vote per Series A
Preferred Unit, shall be necessary on any matter that (A) adversely affects any
of the rights, preferences or privileges of the Series A Preferred Units or
(B) amends or modifies any of the terms of the Series A Preferred Units and
(ii) the affirmative vote of the holders of a majority of the outstanding Series
B Preferred Units, voting separately as a class based upon one vote per Series B
Preferred Unit, shall be necessary on any matter that (A) adversely affects any
of the rights, preferences or privileges of the Series B Preferred Units or
(B) amends or modifies any of the terms of the Series B Preferred Units.

(f)    Exceptions. Notwithstanding any other provision of this Section 3.8, no
distribution, redemption or conversion shall be effected to the extent such
distribution, redemption or conversion would render the Company insolvent or
violate applicable law or any material restrictions contained in any agreement
to which the Company is a party as of the Amendment Date (without giving effect
to any amendments of such agreement after the Effective Date. The Manager shall
not approve, and the Company shall not make, any distribution pursuant to this
Section 3.8 at any time that PubCo is not permitted to make a dividend or make a
liquidating distribution in respect of junior securities pursuant to the Series
A Certificate of Designations or the Series B Certificate of Designations.

 

6



--------------------------------------------------------------------------------

(f)    Section 4.3(i) is hereby amended and restated in its entirety as follows:

“(i)    The Manager may, in its reasonable discretion, cause the Company to make
allocations of items of gross income and gain to the holders of Preferred Units
to the extent necessary to cause, after taking into account distributions with
respect to Preferred Units, and allocations to be made pursuant to Section 4.2,
Capital Account balances attributable to Preferred Units, to be, as nearly as
possible, equal to amounts distributable with respect to Preferred Units
pursuant to Section 10.3(b)(iii).”

(g)    Section 4.4(e) is hereby amended and restated in its entirety as follows:

“(e)    If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company (including a conversion of any Preferred Units), a
Capital Account reallocation is required under Treasury Regulations
Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make corrective allocations
pursuant to Treasury Regulations Section 1.704-1(b)(4)(x).”

(h)    The proviso at the end of the first sentence of Section 5.1(a) is hereby
amended and restated in its entirety as follows:

“; and, provided further, that no distribution shall be made to the holders of
Common Units pursuant to this Section 5.1(a) in respect thereof unless and until
all distributions to the holders of Preferred Units have been made in accordance
with Section 3.8 of this Agreement.

(i)    Section 5.2(a) is hereby amended and restated in its entirety as follows:

“(a)    Prior to making distributions pursuant to Section 5.1, on each Tax
Distribution Date, the Company shall, subject to the availability of funds and
to any restrictions contained in any agreement to which the Company is bound,
make distributions:

(i)    to PubCo in an amount equal to all of PubCo’s federal, state, local and
non-U.S. tax liabilities attributable to its Preferred Units during the Fiscal
Year or other taxable period to which the tax-related distribution under this
Section 5.2(a) relates; and

(ii)    to the Members on a pro rata basis in accordance with the number of
Common Units owned by each Member, subject to Section 5.2(b), in an amount
sufficient to cause PubCo to receive a distribution equal to all of PubCo’s
remaining federal, state, local and non-U.S. tax liabilities during the Fiscal
Year or other taxable period to which the tax-related distribution under this
Section 5.2(a) relates.”

 

7



--------------------------------------------------------------------------------

(j)    Section 10.3(b)(iii) is hereby amended and restated in its entirety as
follows:

“Third, subject to Section 5.2(b), (A) first, to PubCo in respect of its
Preferred Units, until PubCo has received an amount equal to the total amount
that would then be required to be distributed by the Company to PubCo pursuant
to Section 3.8(b) if PubCo were required to make on the date of the distribution
pursuant to this Section 10.3(b)(iii) (1) a Series A Preferred Stock Liquidation
Payment on the date of the distribution pursuant to this Section 10.3(b)(iii)
and (2) a Series B Preferred Stock Liquidation Payment (without duplication of
any amounts actually distributed to PubCo pursuant to Section 3.8(b)), and
(B) the balance to the Members, pro rata in proportion to their respective
Common Units.”

Section 2.    Series B Preferred Units Issuance. Pursuant to this Amendment, the
Manager hereby authorizes the Company to issue to PubCo 22,050 Series B
Preferred Units, effective as of the Amendment Date, in consideration for the
capital contribution made or deemed to have been made by PubCo of (a) the net
proceeds of the PubCo Preferred Stock Issuance and (b) the 1,050 shares of
Series B Redeemable Convertible Preferred Stock of PubCo, with an agreed-upon
fair market value of $1,050,000, included in the Extension Fee Stock.

Section 3.    Common Unit Issuance. Pursuant to this Amendment, the Manager
hereby authorizes the Company to issue to PubCo 5,529,622 Common Units,
effective as of the Amendment Date, in consideration for the capital
contribution made or deemed to have been made by PubCo of the 5,529,622 shares
of Class A Stock, with an agreed-upon fair market value of $1,647,827.356
included in the Extension Fee Stock.

Section 4.    Entire Agreement. This Amendment and the LLC Agreement, together
with all Exhibits and Schedules thereto and all other agreements referenced
therein and herein, constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein and therein.

Section 5.    Miscellaneous. The provisions of the LLC Agreement shall remain in
full force and effect except as expressly amended and modified as set forth in
this Amendment. This Amendment and the rights and obligations of the parties
hereunder shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Delaware without regard to any choice
of law principles. This Amendment may be executed in one or more counterparts,
each of which shall be an original and all of which shall constitute but one and
the same document.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed, or caused to be
executed by its duly authorized represented, this Amendment as of the day and
year first above written.

 

COMPANY:

 

USWS HOLDINGS LLC

 

By:  

/s/ Kyle O’Neill

    Name:Kyle O’Neill     Title:  Chief Financial Officer

 

PUBCO (in its capacity as the Manager):

 

U.S. WELL SERVICES, INC.

 

By:  

/s/ Kyle O’Neill

  Name:Kyle O’Neill   Title:  Chief Financial Officer